Citation Nr: 1724448	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for a mood disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the RO, which granted service connection for a mood disorder and assigned a 10 percent disability rating, effective July 8, 2010.


FINDING OF FACT

The Veteran's service-connected mood disorder is shown to have been productive of symptomatology that included depression, anxiety, anger, sleep disturbance, and memory loss, with an assigned GAF score of 60, indicating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but not higher, for a service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on social impairment.  38 C.F.R. § 4.126 (2016).

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.

Under Diagnostic Code 9435, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to 

perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.



The symptoms associated with each evaluation under the revised General Rating Formula for Mental Disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the revised General Rating Formula for Mental Disorders.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Accordingly, if the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the revised General Rating Formula for Mental Disorders, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level and emphasizing that, while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment).  

In a June 2007 depression screening, the Veteran was assigned a PHQ-2 score of 4, which is a positive screen for depression.  The Veteran reported having little interest or pleasure in doing things and felt down, depressed, and hopeless.  See June 2007 Preventive Medicine Education Note, received August 13, 2009, at 9.  During a June 2008 joint exam, the Veteran reported an increase in absenteeism at work due to a decrease in mobility and from weakness, fatigue, and pain.  See June 2008 Joint Exam, received August 21, 2008, at 15.  In September 2009, the Veteran complained of pain, depression, insomnia, and a short temper.  See September 2009 Addendum, received September 21, 2009, at 1.

During an October 2009 psychiatric evaluation, the Veteran reported being in a lot of pain and felt miserable.  He reported experiencing, "for the past three years," sadness, tiredness with anhedonia and sleep disturbances, decreased concentration, decreased memory, and being easily angered and frustrated.  On mental examination, the Veteran did not show any gross psychomotor agitation.  His eye contact was fair.  His speech was clear, coherent, and goal-directed.  His mood was depressed and angry.  His affect was reactive.  He had good insight and judgment.  He denied hallucinations and homicidal/suicidal thoughts.  A GAF score of 60 was assigned.  See October 2009 Baptist Health Psychiatric Evaluation, received October 28, 2009, at 1, 3.

During a November 2010 mental disorders examination, the Veteran reported being social but not having many friends.  He denied a history of violence or suicide attempts.  The Veteran stated that he was "tired of being tired," felt "pissed off," didn't "want to be bothered," and denied any uplift in his mood.  His symptom of a dysphoric mood was reported to occur daily for the past year.  The severity of his symptoms was noted to be mild.  He identified his chronic pain as the cause for his mental state.  On mental examination, the Veteran's speech was spontaneous.  Affect was appropriate.  The Veteran remarked to the examiner, "right now I can't think."  Mood was dysphoric.  He was fully oriented.  The Veteran's thought process was characterized as circumstantiality.  He denied delusions and hallucinations.  He understood the outcome of behavior and partially understood that he has a problem.  He denied panic attacks.  He denied suicidal ideation.  The extent of his impulse control was noted to be good.  Memory was normal.  The examiner documented that the Veteran had problems related to occupational functioning but did not elaborate beyond stating they were not due to the Veteran's mood disorder alone.  The examiner noted that the Veteran experiences a decrease in work efficiency and ability to perform occupational tasks due to mental disorder signs and symptoms that are transient or mild.  A GAF score of 70 was assigned.  The examiner found that the Veteran's symptoms were not severe enough to cause total occupational and social impairment.  See November 2010 Mental Disorders Exam, received November 29, 2010, at 1-8.

In a June 2012 follow-up visit, the Veteran wanted a referral due to depression and anxiety precipitated by his physical condition.  See June 2012 Primary Care Note, received August 14, 2012, at 1, 3.  He received a prescription for Ativan to treat his depression and anxiety.  See id.

During a November 2012 psychological assessment, the Veteran reported being happily married for 31 years.  He stated that he has a close relationship with his siblings and children.  He reported being very involved with his church, which helped him deal with his difficulties.  He denied a history of self-injury or suicide attempts.  The Veteran stated that he felt pain on a daily basis.  On mental examination, speech was normal.  Affect was congruent.  Mood was dysphoric.  Thought process and content were unremarkable.  He denied depressive or anxiety symptomology but reported feeling down with less than normal energy.  He denied suicidal ideation.  Memory was normal.  A GAF score of 75 was assigned.  The examiner noted that the Veteran's mood disorder was, at the time of the examination, asymptomatic.  See November 2012 Psychological Assessment, received June 11, 2015, at 47-52.

In a January 2014 depression screening, the Veteran was assigned a PHQ-2 score of 0, which is a negative screen for depression.  See January 2014 Preventive Medicine Education Note, received June 11, 2015, at 38.  The Veteran reported having little interest or pleasure in doing things and reported feeling down, depressed, and hopeless.  See id.

A VA examination was performed in September 2015.  See September 2015 Mental Disorders Disability Questionnaire, received September 15, 2015.  The Veteran stated that he has been married to his second wife for 34 years.  He described the union as loving marriage.  He also reported having a "quite close" relationship with their son.  He denied having any close friends in whom he confides.  The Veteran reported that he has held a civilian contractor position as an aircraft mechanic for the past 18 years.  He stated that he continues to work, although he takes leave for a day or two when he has chemotherapy every two weeks.  He also said that he enjoys attending church and was a deacon in the church until 2012 when he was diagnosed with cancer.  He denied receiving any mental health treatment.  

The Veteran's symptoms included a mild depressed mood at times; difficulty sleeping (only 2 to 3 hours a night); and anhedonia.  He denied experiencing panic attacks, compulsive behavior, obsessive thoughts, and suicidal or homicidal ideation.  He said that his concentration was "pretty good."  He described his temper as "much better."  The Veteran did not endorse symptoms or exhibit behaviors suggestive of psychosis.  He was alert and fully oriented and recalled 3/3 items immediately and after a delay of a few minutes. There was no evidence of remote memory impairment.  He was casually dressed and had a well-groomed beard.  His hygiene appeared to be appropriate.  There were no behavioral signs of psychosis or mania.  

The examiner stated that the severity of the Veteran's depressive disorder appeared to be mild and not appear to result in impaired occupational or social functioning.  He noted that the Veteran reported that he currently experiences intermittent depression .  He also noted that he has held his current job for the past 18 years and was able to continue to function in this capacity, aside from missing 1-2 days when he chemotherapy every two weeks.  The examiner summarized the Veteran's level of occupational and social as, "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."

The Veteran's GAF scores during this period have ranged from 60 and 75.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

The Veteran's disability picture is found to more nearly approximate to the criteria for a 30 percent rating.  The GAF scores of 70 and 75 appear to reflect even less impairment than that contemplated in the assigned 30 percent rating, whereas the GAF score of 60 appears most consistent with the level of impairment contemplated in the assigned 30 percent rating.  Specifically, the Board notes that, in addition to his GAF scores, the Veteran has few if any close friends and exhibits symptoms of anxiety, depressed mood, anger problems, memory impairment, and sleep impairment, and he has been found to be anxious, depressed, and/or dysphoric on mental status examination.  The record also shows that the Veteran's mental disability, which is related to his chronic pain, affects his work efficiency and ability to perform occupation tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, consistent with a 30 percent rating.  

As noted, the Veteran's symptoms have been shown to include a mild depressed mood at times; anxiety, difficulty sleeping; anhedonia; a short temper; and decreased concentration and memory.  He has not exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or any other symptoms of similar severity, frequency or duration with resulting occupational and social impairment equivalent to that set forth in the criteria for a 50 percent rating.  Rather, he has maintained a good relationship with his family, has been active his church, and has remained employed in the same job for the past 18 years.  As such, the Board finds that the Veteran's psychiatric disorder more nearly approximates to the level of severity contemplated by a 30 percent rating, but not higher.  The preponderance of the evidence weighs against entitlement to a 50 percent rating.


ORDER

Entitlement to a 30 percent rating, but not higher, for a service-connected mood disorder is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


